              Case 1:19-cv-07431-RA Document 38 Filed 08/27/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 ANATOLY NOSKOV,                                                   DATE FILED: 8-27-20

                             Plaintiff,
                                                                      19-CV-7431 (RA)
                        v.
                                                                           ORDER
 JOHN ROTH, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         On July 17, 2020 this Court issued an opinion granting Defendant’s motion to dismiss. Dkt.

37. The Court granted Plaintiff leave to amend his complaint no later than August 17, 2020. Plaintiff

failed to do so. Accordingly, the Clerk of Court is directed to close this case.



SO ORDERED.

Dated:      August 27, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
